 



Exhibit 10.12

MANAGEMENT. AND MARKETING AGREEMENT

     THIS MANAGEMENT AND MARKETING AGREEMENT is made effective the 1 day of
April, 1998, by and between Southern Senior Services. of Bethany, Oklahoma
(hereinafter referred to as “Operator”), and CGI Management, Inc., a Delaware
corporation, Fort Worth, Texas (hereinafter, referred to as “Manager”).

     WHEREAS, Southern Nazarene University (hereinafter referred to as “Owner”)
doing business as Southern Senior Services is building a certain Retirement
Housing Community (hereinafter referred to as “Community”) located in Bethany,
Oklahoma, and

     WHEREAS, the Community will be operated by Operator, and

     WHEREAS, Manager is engaged in the business of consulting, developing,
constructing, managing, and marketing retirement housing communities, and

     WHEREAS, Operator desires to engage Manager, by this Agreement, to provide
management services to operate the Community.

     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
Operator hereby engages Manager to perform the duties and to provide the
services hereinafter described, and Manager does hereby accept such engagement
on the terms and conditions hereinafter set forth.

SECTION ONE



1.1   Control. Operator shall be the holder of all leases, licenses, permits,
occupancy agreements, and contracts in connection with the Community. Operator
shall at all time exercise control over the assets and, the affairs of the
Community, and Manage shall perform the duties herein required to be performed
by it as Independent Contractor of Operator and with the policies and directives
from time to time adopted by Operator. Operator shall, at all times, be
responsible for the direction of the Community and for general supervision over
activities of Manager and Manager will be certain that operational philosophies
and practices reflect the desired influence of the Operator.   1.2   Financial
Requirements. Manager shall prepare recommended operating and capital budgets
for the Community for each fiscal year of Community operations during the term
of the Agreement. Such budgets will be submitted to Operator at least thirty
(30) days before the beginning of the fiscal year, unless instructed otherwise
by the Operator. Operator will inform Manager of changes, if any, to the
proposed budgets prior to the beginning of the fiscal year. Once all changes
have bee made, Operator will sign off on the face sheet of the proposed budget
indicating its approval. Manager is authorized to operate and manage the
Community pursuant to the approved budgets, to the extent funds are made
available by Operator without further authorization of Operator. The accrual
method accounting is hereby adopted, less instructed otherwise by the Operator
in writing. Manager will have the right to negotiate and enter into contracts
for amounts less than $5,000 and for services that have been in the
Operator-approved budget in the

1



--------------------------------------------------------------------------------



 



    name of and for the benefit of the Operator, as required in the ordinary
course of business for the operations of the Community. Contracts in excess of
$5,000 or for services that have not been included in the Operator-approved
budget require prior written approval of the Operator.   1.3   Report. Manager
shall establish and maintain a comprehensive system of records and books
satisfactory to the Operator and/or its Lender. All records, books and accounts
at the Community or the Manager’s office will be subject to examination by an
authorized representative of the Operator at all reasonable times. Manager will
prepare monthly financial reports detailing the current performance of the
Community. Such reports shall include, but not be limited to, Balance Sheet,
Comparative Statement of Revenues & Expenses (comparing actual and budget for
current month and year-to-date), Community Rent Roll for the current month,
Occupancy Census Report and a detailed General Ledger reflecting all the current
month’s activity. Additionally, each month will include an Executive Report
providing a detailed narrative of the performance of the Community for the
current month. Additional reports and information will be provide as requested
by Operator and/or Lender. All reports will be submitted to Operator within
fifteen (15) days after the end of the preceding month.   1.4   Ownership of
Books and Records. Ownership of all books and records shall be the property of
the Community and Operator. Upon termination of this Agreement, all records,
books, computer software, files, and other similar items shall remain or be
delivered to the Community for the benefit of Operator.   1.5   General
Management. Subject to the foregoing, Manager is hereby given general authority
to supervise and manage the day-to-day operation of the Community and to perform
the specific duties hereinafter set out.

SECTION TWO

MANAGEMENT SERVICES

Management Services to be provided shall include the following specific
activities which shall be performed by Manager within the guidelines established
by Operator.



2.1   Inventory. Preparation of specifications of quality and quantity of
supplies necessary for the continuity of operation.   2.2   Operating
Qualification. Manager will obtain and/or maintain appropriate License and
Permits for the operation of the Community.   2.3   Maintenance or
Qualification. Manager will provide assistance in qualifying the Community to
receive maximum benefits from federal, state, and local agencies, when and if
available.   2.4   Personnel. Manager shall interview, hire, train, pay,
supervise, and discharge the personnel necessary to be employed in order to
properly maintain and operate the Community, including, without limitation,
Administrator or Supervisory Personnel. Such personnel shall have proper
certification in accordance with governing regulations. Such

2



--------------------------------------------------------------------------------



 



    personnel shall in every’ instance be deemed employees of Manager and not of
Operator, and Operator shall have no right to supervise or direct such
employees. All reasonable salaries, wages, and other compensation of personnel
employed by Manager hereunder, including so-called fringe benefits, medical and
health insurance, pension plans, social security, taxes, workmen’s compensation,
insurance, and the like, shall be deemed to be reimbursable expenses of Manager.
In this connection, Manager shall provide Operator with schedules listing all
employees utilized at Community including their number, titles, salary, fringe
benefits, and evidence of bonding or coverage under Manager’s crime insurance
policy.   2.5   Accounting Reports. Manager shall institute adequate procedures
and forms for furnishing to Operator monthly operating statements.   2.6   Tax
Statements. Manager shall obtain and verify for Operator all tax statements in
connection with the Community.   2.7   Standard of Services. Manager shall
monitor the quality of services provided by the Community on a continuing basis
and make every effort to maintain the highest level of service possible within
budget limitations.   2.8   Prices. Manager shall endeavor to obtain the best
pricing possible for goods or services which can reduce expenses of the
operation.   2.9   Vendors. Manager shall make available to the Community such
supply and equipment Purchasing Contracts that are or may become available which
could reduce expenses of operation. Manager shall, subject to limitations in
Paragraph, enter into such contracts on behalf of and in Operator’s name.   2.10
  Business Systems. Manager shall develop, implement, and supervise business
office systems, including accounting, bookkeeping, payroll and the timely
payment of all appropriate taxes.   2.11   Marketing Plan and Marketing
Supervision. Manager shall prepare a comprehensive marketing plan for the full
rent-up of the Community. Said plan shall cover the construction period through
fill-up and ongoing operations thereafter. The Community Budget will include the
Marketing Budget and all related staffing, advertising and promotional events.
The Marketing Plan will include occupancy projections, planned media events,
conceptual advertising copy method for creating all necessary collateral pieces,
including brochures, on agreements, rental agreements and other materials
generally required in a marketing effort. CGI shall further direct and supervise
all marketing staff for the Community.   2.12   Staffing and Operation Systems.
Manager shall monitor and supervise staffing levels,. materials handling,
equipment utilization, scheduling systems, and inventory controls throughout the
Community, and on a regular basis, report on the effectiveness of such
activities.   2.13   Insurance. Owner is responsible for all insurance needs
related to the Community, as these may vary based upon loan requirements and
covenants associated with the

3



--------------------------------------------------------------------------------



 



    Community’s financing. Manager shall review all insurance policies and make
comments to the Owner and Operator based upon Manager’s experience and
knowledge. All such insurance expense is an expense of the Community. Owner
shall carry, at a minimum, complete commercial building property package
insurance, including but not limited to, general liability, professional
liability (if applicable), fire and casualty, automobile, rents and business
income, loss of rents, business interruption, and boiler and machinery
insurance. All Community insurance policies will be in the name of the Owner
with the Operator and Manager listed as additional insureds on all applicable
policies.       Manager shall maintain general liability, professional liability
(if applicable) in an amount not less than $1,000,000 single claim, $3,000,000
aggregate limit, and worker’s compensation and employee dishonesty insurance
naming Owner and Operator as additional insureds as evidenced by a certificate
of insurance provided to same. Since all personnel are employees of Manager (see
Section 2.4), such insurance will be reimbursed to Manager by the Community
based upon appropriate to insurance documentation and invoices.       NOTE:
Since the Community personnel are employees of Manager, Owner’s general and
professional liability insurance policies cover only the exposure related to
owning the commercial building and do not reflect the exposure and risk of the
operations of such a community for which the Owner receives the economic,
benefit. Therefore, the need to reimburse Manager for insurance related to the
purpose of the facility is required.   2.14   Government Regulation. Manager
shall, within financial limits, use its best efforts o cause all things to be
done in and about the Community necessary to comply with the requirements of all
applicable statutes, ordinances, laws, rules, regulations, or order of any
governmental or regulatory body having jurisdiction in the premises, respecting
the use of the Community, maintenance, or operation thereof, including federal,
state, or local regulation.   2.15   Deposit and Disbursement of Funds. All
income or other monies received from the operation of the Community, together
with all accounts and all other assets or property generated, created or which
shall accrue from the operation of the Community shall belong to Operator and
shall be its property absolutely. Payment of all operating costs, wages,
salaries, expenses, and fees incurred or sustained in the operation of the
Community is solely the obligation of Operator. Operator shall designate the
depository to be used by Manager in connection with the operation of the
Community. All monies received from the property shall be deposited in a control
account accessible only by Operator. A separate account also belonging to
Operator but accessible by Manager shall be used to pay operating expenses. In
all events, appropriate accounting safeguards to ensure the integrity of the
accounts will be instituted by Operator and complied with by Manager.   2.16  
Collection of Accounts. Manager shall supervise and direct the collection of all
account due Operator and shall take all reasonable steps necessary’ to minimize
the amount of bad debts.   2.17   Legal Actions. Manager shall, with prior
written approval of Operator, institute in the same and at the expense of
Operator, any and all legal actions or proceedings necessary

4



--------------------------------------------------------------------------------



 



    to collect charges, rent or other sums due the Community or to evict or
dispossess tenants or other persons unlawfully in possession under any Lease,
Rental Agreement, License, or Concessionaire.   2.18   Rates. Manager and
Operator recognize the importance of maintaining rates which enable the
Community to pay its obligations while minimizing cost to tenants. From time to
time, Manager will recommend to Operator, for approval, rate structures which
take into account the financial obligations of the Community and the level or
rates at other comparable facilities nearby.   2.19   Shortfall or Excess
Revenue. Any shortfall in the operations of the Community shall be funded by
Operator on or before the 15th of each month following the month such shortfall
occurs.   2.20   Indemnification to Owner and Operator. Manager shall indemnify,
defend and hold the Owner and Operator free and harmless from any loss,
liability, or cost (including reasonable attorneys’ fees) not covered by
insurance proceeds that the Owner or Operator may sustain, incur, or assume as a
result of any claims that may be alleged, made, instituted or maintained against
Manager or the Owner or Operator, jointly or severally, determined to have
resulted from the negligence or willful misconduct of Manager, or its agents or
employees, in connection with the management or operation of the Community. If
Manager is expressly directed by Operator to perform or not perform some duty or
action that Manager would have otherwise taken, Manager may request that
Operator provide certain indemnities or other assurances that Manager will be
relieved of any liability in said performance or non-performance of such duty or
action.   2.21   Indemnification to Manager. Owner and Operator will indemnify,
defend and hold Manager free and harmless from any loss, liability, or cost
(including reasonable attorney’s fees) not covered by insurance proceeds and
that Manager may sustain, incur, or assume as a result of any claims that may be
alleged, made, instituted, or maintained against Manager or Operator, jointly or
severally, determined to have resulted from the negligence or willful misconduct
of the Operator, or its agents (other than Manager) or employees, in connection
with the ownership, condition or use of the Community.   2.22   Obligations of
Operator. Nothing contained in this Agreement shall be deemed or construed to
create a partnership or joint venture between Operator and Manager or to cause
Manager to be responsible in any way for the debts or obligations of Operator or
any other party (but nothing contained herein shall affect Manager’s
responsibility to transmit payments for the account of Operator as provided
herein), it being the intention of the parties that the only relationship
hereunder is that of Manager and Operator, and Manager will not represent to
anyone that its relationship to Operator is other than that set forth herein.

SECTION THREE



3.1   Management and Marketing Fee. Operator shall pay Manager a management fee
here rider an amount equal to $4,000 per month plus related out-of-pocket
expenses for ongoing pre-marketing and management efforts during the
construction period, beginning the first month after the closing of the
financing. Thereafter, beginning ninety (90) days

5



--------------------------------------------------------------------------------



 



    prior to the anticipated grand opening, the base fee will escalate to $4,500
per month plus related out-of-pocket expenses. Upon achieving seventy percent
(70%) occupancy of the Retirement Housing Community for two consecutive months,
the fee will escalate to $5,500 per month or five percent (5%) of Monthly Gross
Revenue plus out-of-pocket expenses, whichever is greater. The monthly
management fee will not exceed $8,500 plus out-of pocket expenses at any time
during the term of this Agreement. Such fee shall be paid each month, payable on
or before the 10th day of each month for the preceding month. Out-of-pocket
expenses shall not exceed the amount in the approve budget without prior consent
of the Operator.   3.2   Inadvertent Non-Performance. Manager shall not be
deemed to be in violation of this Agreement if it is prevented from performing
any of its obligations hereunder for any reason beyond its control, including
without limitation, acts of God, fire, the elements, flood, strikes, limitations
of Community’s financial resources, or statutory regulations or rules of the
federal, state, or local government or any agency thereof.

SECTION FOUR

MISCELLANEOUS



4.1   Term.



  A.   The primary Term of this Agreement shall be for a period of three
(3) years commencing on the date of the closing and funding of the financing or
the Community and shall automatically be extended for successive additional
terms of one (1) year unless terminated as is hereinafter provided.     B.  
This Agreement may be terminated with cause upon thirty (30) days’ prior written
notice by either party. If termination is initiated by Operator during the first
twelve months of the Agreement and determined to be without cause, the balance
of the first year of the Term will be fully paid in accordance with
Paragraph 3.1 of this Agreement and at the fee level being aid at the time of
termination.



4.2   Notices. Any notice or other communications by either party shall be in
writing and shall be given and deemed to have been given, if either delivered
personally or mailed postage prepaid, registered or certified mail addressed as
follows:

         

  To Operator:   Robert L. Parker, Chairman

      Southern Senior Services

      6729 Northwest 39th Expressway

      Bethany, OK 73008
 
       

  To Manager:   Gary D. Staats, President

      CGI Management, Inc.

      5601 Bridge Street, Suite 250

      Fort Worth, Texas 76112



    Either party may designate in writing any new party to whom notices should
be mailed.

6



--------------------------------------------------------------------------------



 



4.3   Modification and Changes. This Agreement cannot be changed or modified
except by other Agreement in writing and duly executed by both parties.   4.4  
Manager as Independent Contractor. It is expressly agreed by both parties hereto
that Manager is at all times hereunder . acting and performing as an Independent
Contractor and that no act, commission or omission of either party hereto shall
be construed to make or render the other party its agent, joint venturer, or
associate, except to the extent specified herein.   4.5   Authority of Manager.
Manager represents to Operator that Manager is fully qualified to manage and
perform all obligations under this Agreement. Manager further represents that
any on-site Director or Supervisory Personnel will have and maintain any
required certifications and licensure.   4.6   Construction of Agreement. In.
the event one or more of the provisions contained in the Agreement shall be
invalid, illegal, or unenforceable in any respect under applicable law, the
validity, legality, and enforceability of the remaining provisions hereof shall
not in any way be impaired thereby.   4.7   Complete Agreement. This Agreement
contains the complete agreement between the Operator and Manager, and no verbal
agreements or representations not include herein will be binding or enforceable.
  4.8   Headings. The headings contained herein are for reference only and are
not intended to define, limit, or describe the scope or intent of any provision
of the Agreement.   4.9   Governing Law. This Agreement shall be deemed to have
been made and shall trued and interpreted in accordance with the laws of the
State of Oklahoma without regard to conflict of law provisions.   4.10  
Successors and Assigns. This Agreement may not be assigned by Manager without
the prior written consent of Operator.   4.11   Binding Effect. This Agreement
shall be binding upon and shall inure to the benefit of the respective;
successors and assigns of the parties hereto.

            SOUTHERN SENIOR SERVICES
      By:   /s/ A. Donald Billings         A. Donald Billings        V.P.
Financial Affairs      Attest:
      /s/ Lynette J. Johnson                  

7



--------------------------------------------------------------------------------



 



            CGI MANAGEMENT, INC.
      By:   /s/ Gary D. Staats         Gary D. Staats, President             
Attest:
      /s/ Robert Bullock                   

8